Citation Nr: 0606061	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  02-07 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In May 2003, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing at the RO.  
In October 2003, the Board remanded the appeal for further 
development.


FINDINGS OF FACT

The veteran currently does not have a right knee disorder.


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the veteran was not provided a proper VCAA 
notice letter prior to the initial AOJ decisions.  In an 
analogous case, the United States Court of Appeals for 
Veterans Claims (Court) acknowledged in Pelegrini that where 
the § 5103(a) notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice.  Rather, the veteran has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although proper notice was provided to the veteran after the 
initial AOJ adjudication, the veteran has not been prejudiced 
thereby.  The content of the May 2004 notice letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The letter 
informed the veteran of the information and evidence 
necessary to substantiate a claim for service connection.  
The letter also informed him of his and VA's duties in 
obtaining evidence, and specifically asked him to send any 
evidence or information he may have pertaining to his claim.  

In addition, VA provided the veteran with a copy of the 
appealed March 2002 rating decision, May 2002 statement of 
the case, October 2003 Board remand, and November 2005 
supplemental statement of the case.  These documents provided 
notice of the law and governing regulations, and the reasons 
for the determinations made regarding his claim.  By way of 
these documents, the veteran was also specifically informed 
of the information and evidence previously provided to VA or 
obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of service 
medical records, post-service VA medical records, and 
statements made by the veteran in support of his claim.  In 
this regard, the veteran has only indicated receiving 
treatment at the Temple VA Medical Center and those records 
have been associated with the claims file.  Additionally, in 
light of the Board's finding that the veteran currently does 
not have a right knee disorder, the Board concludes that VA 
will discontinue providing assistance in obtaining evidence 
because the evidence obtained indicates that there is no 
reasonable possibility that further assistance would 
substantiate this claim.  See 38 C.F.R. § 3.159(d).  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

After review, the Board finds that the veteran did not have a 
right knee disorder in service.  In this regard, his service 
medical records are negative for complaints or treatment 
related to the right knee.  Moreover, his separation 
examination report reflects a normal evaluation of the lower 
extremities.  

Post service, the Board observes that VA treatment notes from 
March 2000 to March 2005 contain no complaints related to the 
right knee until February 2004.  In this regard, the Board 
observes that February 2004 is over 28 years after separation 
from service.  

Furthermore, although the VA treatment notes contain 
additional complaints of right knee pain in May 2004 and 
January 2005, they do not contain a diagnosis of any right 
knee disorder.  Indeed, a September 2001 nursing note 
reflects that the veteran has full range of motion of all 
extremities.  Further, kinesiotherapy notes from November 
2002, February 2003, and August 2003 reflect normal muscle 
strength and range of motion of the right lower extremity.  
Thus, the evidence of record fails to show that the veteran 
has a right knee disorder.  The veteran has not otherwise 
submitted competent medical evidence of a right knee 
disorder.  Given the above, the Board finds that the veteran 
currently does not have a right knee disorder.  

In light of the above, the Board observes that there can be 
no valid claim for service connection in the absence of proof 
of a present disability.  See 38 U.S.C.A. §§ 1110, 1131; 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Moreover, the veteran has not 
submitted competent medical evidence linking any current 
right knee disorder to service.

The Board acknowledges the veteran's contention that he has a 
right knee disorder that is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Given the above, the Board concludes that the preponderance 
of the evidence is against the claim for service connection 
for a right knee disorder.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Service connection for a right knee disorder is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


